833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnnie F. FLOURNOY, Jr., Plaintiff-Appellant,v.Richard SEITER;  Ronald C. Marshall;  Officer Sheldon,Defendants-Appellees.
No. 87-3363.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1987.

Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The plaintiff appeals pro se from the district court's order granting sanctions and attorney's fees to the defendants in this civil rights case.  42 U.S.C. Sec. 1983.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a prisoner at the Southern Ohio Correctional Facility in Lucasville, Ohio.  The defendants are prison officials.  The plaintiff's complaint concerning his legal mail and his clothing was dismissed as frivolous.  Upon motion by the defendants, the district court granted sanctions and attorney's fees against the plaintiff.  Fed.R.Civ.P. 11;  42 U.S.C. Sec. 1988.  After an examination of the record, we agree with the conclusions of the district court for the reasons stated its order.


3
The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.